Exhibit ICO, Inc. FY 2009 Annual Incentive Bonus Plan Matrix- Business Unit Presidents These four pages constitute the FY 2009 Annual Incentive Bonus Plans for the following four individuals: (1) Donald Eric Parsons, President – ICO Polymers North America (“IPNA”); (2) Stephen E. Barkmann, President – Bayshore Industrial (“Bayshore”); (3) Derek R. Bristow – President, ICO Europe (“Europe”); and (4) , President – ICO Asia Pacific (“Asia Pacific”). Pay-out as a percentage of base salary Measurement Weighting 0% 50% 100% Operating Income 15% See Operating Income Targets attached See Operating Income Targets attached See Operating Income Targets attached Business Unit ROIC 15% See ROIC Targets attached See ROIC Targets attached See ROIC Targets attached Business Unit Investment turnover 10% * * * Cash Flow from Operations 20% See Cash Flow Targets attached See Cash Flow Targets attached See Cash Flow Targets attached ICO, Inc. Consolidated ROE 20% * * * Subjective/Qualitative Factors 20% As recommended by CEO, and determined & approved by the Compensation Committee As recommended by CEO, and determined & approved by the Compensation Committee As recommended by CEO, and determined & approved by the Compensation Committee Measurement definitions Operating Income - Earnings before interest and taxes.[*] ROIC - Annual Operating Income dividend by Invested Capital Base.Invested Capital Base defined as average total assets minus all intercompany loans (including intercompany accounts receivables and payables) investment in affiliates, and goodwill, minuscurrent liabilities, excluding funded debt (i.e. interest bearing debt).The average Invested Capital base shall be calculated using the previous thirteen points of month-end data. Investment turnover – Trailing twelve months revenue dividend by the average Invested Capital Base for the previous thirteen month-end periods.Note that Investment turnover calculation will include intercompany revenues, receivables and payables. Cash Flow from Operations – Cash flow from operating activities less capital expenditures excluding: intercompany interest income/expense tax effected and changes in intercompany payables/receivables.Cash Flow From Operations will be computed by taking a weighted average of each quarter’s cash flow and then calculating the annual cash flow amount as follows:Cash flow from operations will be equal to the sum of the first quarter cash flow times four, the second quarter cash flow by three, the third quarter cash flow by two and the fourth quarter cash flow by one.That sum will then be divided by 2.5. ROE – Net income from continuing operations divided by Stockholders’ equity.For purposes of this calculation, Stockholders’ equity shall be averaged using theprevious four (4) quarter-end balances, plus the year-end balance (i.e. the previous year end balance plus the four quarter-end balances, plus the year-end balance (i.e. the previous year end balance plus the four quarter-end balances of fiscal year 2009). Computational Note For each measurement the bonus amount payable is calculated as the result achieved for each measurement (i.e. the 0%, 50% or 100% pay-out) times the weighting and multiplied by the relevant Business Unit President’s base salary. Results for each measurement falling between the targeted amounts adjust the pay-out targets by interpolating the percentage of: (i) the resulted achieved minus the lower threshold divided by, (ii) the difference between the higher and lower target, multiplied by (iii) the higher pay-out target percentage. Additional Provisions A Business Unit President will not be entitled to a bonus under this Plan, or otherwise with respect to FY 2009, if, prior October 1, 2009, (a) he resigns from employment with the Company, or (b) he is terminated from employment for “Cause.” Termination for “Cause” shall mean termination for “Cause” as defined in the employment agreement (if any) between the Company or its subsidiary and the Business Unit President, and also shall mean termination of the Business Unit President as a result of the Business Unit President’s violation of any provision of the Company’s Code of Business Ethics. Indicates redacted ICO, Inc. FY 2009 Annual Incentive Bonus Plan Matrix- Business Unit Presidents FY 2009 Operating Income Targets Pay-out as a percentage of base salary Business Unit 0% 50% 100% IPNA * * * Bayshore * * * Europe * * * Asia Pacific * Indicates redacted text ICO, Inc. FY 2009 Annual Incentive Bonus Plan Matrix- Business Unit Presidents FY 2009 Cash Flow From Operations Pay-out as a percentage of base salary Business Unit 0% 50% 100% IPNA * * * Bayshore * * * Europe * * * Asia Pacific * * * Total of above * Indicates redacted text ICO, Inc. FY 2009 Annual Incentive Bonus Plan Matrix- Business Unit Presidents FY 2argets Pay-out as a percentage of base salary Business Unit 0% 50% 100% IPNA * * * Bayshore * * * Europe * * * Asia Pacific * * * *Indicates redacted text
